 SHEET METAL WORKERS INTERNATIONAL349Sheet Metal Workers International Association, LocalUnionNo. 127 (Hampden Sheet Metal Company)andJoseph Chumsae.Case 1-CB-1943January 19, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn October 5, 1972, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Sheet Metal WorkersInternationalAssociation,LocalUnion No. 127,Worcester,Massachusetts, its officers, agents, andrepresentatives, shall take the action set forth in theAdministrative Law Judge's recommended Order.SheetMetal Company (herein calledHampden or Compa-ny) to lay off Chumsaebecause he was not a unionmember.Respondent'sanswer denied thatChumsae'stermination was motivatedby any suchconsiderations,and Respondentprofferedevidence at the hearing whichtended toshow thatsuch terminationwas caused byChumsae's inabilityto satisfactorilyperformhis job.Upon theissue thus joined,a hearing was held before meinWorcester,Massachusetts, on June 29, 1972, in which allpartiesparticipated.At thecloseof thehearing, oralargument was waived;however,posthearing briefs werefiledwith me by counsel for the General Counsel and bycounsel for the Respondent,which have been dulyconsidered.Uponthe entirerecord,includingmy observation of thedemeanor of the witnesses,'and arguments of counsel, Imake the following:FINDINGS OF FACT1.COMMERCEHampden is,and has been at all times material, acorporation duly organized under and existing by virtue ofthe laws of the Commonwealth of Massachusetts,with itsprincipal office and place of business in Boston,Massachu-setts.Hampden performs contract work consisting offabrication and installation of air-conditioning,ventilation,and heating systems at various construction sites, thefacility involved in the instant case being located at theUniversityof Massachusetts Medical School in Worcester,Massachusetts.During the past 12 months,Hampden purchasedheating, ventilation,and air-conditioning materials valuedin excess of$50,000 from points outside the Common-wealth of Massachusetts.Based on the foregoing facts, I find,as the answeradmits,thatHampden is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.'The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts, Inc.,91 NLRB544, enfd 188F 2d 362 (C A 3). We havecarefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: On chargesfiled by Joseph Chumsae,an individual,on January 26,1972, a complaint issued on March 16, 1972, which allegesthat Sheet Metal Workers International Association, LocalUnion No.127 (herein the Respondent or Union)violatedSection 8(b)(1)(A) and(2) of the National Labor RelationsAct, as amended(herein the Act) by causing Hampden'CfBishop and Malco, Inc d/b/a Walker's,159 NLRB 1159, 11612All dateshereinafter refer to theyear 1971,unless otherwise specified11.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatRespondent is a labor organization within the meaning ofSection 2(5) of the Act.Ill.THEALLEGED UNFAIR LABOR PRACTICESAs above-stated,Hampden was,at all times material, asheet metal contractor on theUniversityofMassachusettsMedical Schooljobsite in Worcester.Hampden utilized theRespondentas the sourceof supply of its employees, andon or about October 5, 1971,2 Joseph Chumsae, anonmemberof the Union,was referredby Respondent towork on the job.His foreman(who wasHampden's onlyother employee onthe jobsite),one Edward Podles, was amember of the Respondent Union.As above-stated,Chumsae was not, and neverhad been,201NLRB No. 50 350DECISIONSOF NATIONALLABOR RELATIONS BOARDa member of the Union althoughhe had been enrolled initsapprenticeshipprogram as far back as1964 or 1965.However, Chumsae didnot pursue the program to itscompletion,tellingJohnMees,business agent of theUnion, that he preferredto attempt higher education andthat "sheet metal workwas forthe birds."However, therecord reflects that, prior to thisemploymentwithHampden, he had workedas a sheet metal mechanic atother jobsites for other employersupon the referral of theUnion. Mees indicatedin his testimony that such referralof the Charging Party was prompted,at least in part, "as afavor to his brother . . .when the employer finds itnecessary for this additionalpersonnel... .Chumsae's proficiencyon thejob duringthe approxi-mate 3- or 4-week periodof his employment was a subjectof rather sharp conflictin the testimony.Chumsae testifiedthat Podles frequentlycriticized him during the early partof his employment but complimentedhim during the latterpart thereof, stating that he would "make a damn goodsheet metalworker." Podles admitted that he compliment-edChumsae during the middle part of October, buttestifiedthat Chumsaerequired"constant supervision" andhe reportedthat to management. However, Podles did nottestify that he recommended that Chumsaebe terminated,and no official of Hampdenspoketo orwarned Chumsaeconcerning his terminationprior to October 29.3According to the undeniedtestimony of Chumsae,Robert Cole (superintendent for Hampden) approachedhim on Friday, October 29,and stated that "he was sorrythat he had to letme go; thatJohn Mees had called in theoffice and requested thatI be let go;that there was a unionman availableto work on that jobsite.114BusinessAgentMees testifiedthat on Friday, October29,he received a request from Cole,throughMees'answeringservice, for "anotherman on the job thefollowing Monday"; thatMees sent one George Weiss5 tothe job, and that Mees didnot learn until the next day(Tuesday) that Chumsae had beendischarged. Podlestestifiedthat on the morning of October29 he saw RobertCole on the jobsite; that thelatter stated, "Eddie,the kid isgone today."When Podles repliedthat he had to havesome help onthe job, Cole responded, "Well, the kid isgone and I am going to inform the business agent to thateffect."Followinghis termination,Chumsaefiled a claim forunemploymentbenefitswith theMassachusetts Division ofEmployment Security. On November15, the division senta document entitled "Request for Statement of Employer"toHampdenrequesting a statement of the reason for3Business Representative Mees testified that after having received somecomplaintswithrespect to Chumsae'swork on this particular Job, he wentto the jobsite approximately the third or fourth week of Chumsae'semployment and spoke to him about it Mees further testified that he urgedChumsae to cease such activities that caused the complaints,and Chumsaepromised to "mend hisways "Chumsae denied any such interview,testifying that the only conversation he had with Mees while on thisparticular job was on the first or second day thereof when Mees told him totry to do a goodjob. Podles testified that he observed Mees talking withChumsae on at least two occasions while Chumsae worked on that jobsitealthough Podles did not overhear the conversations. I deem it unnecessaryto determine this particular point of credibility for the purpose of decidingthe ultimate issue of discrimination4Upon objectionby the Respondent to this testimony,the Administra-Chumsae's separation.The division typed the followingstatement on the form:You stated that claimant terminated his employmentvoluntarily.Claimant states that he was laid off byRobert Cole,the outside superintendent.Please verify.A clerk in Hampden'soffice typed the followingstatement on the form and returned it to the division:Employee was withdrawn from our employ by hisBusiness Agent-Local No.127, Sheet Metal WorkersInternational Association8Morris Dubin,general manager of Hampden,testifiedthat he signed the foregoing statement on behalf of theCompany;that the payroll clerk put down the reason givento her by the field personnel,and that "we do our best tobe accurate and honest in these matters." However, oncross-examination,Dubin testified that,following theinstitution of the instant proceedings,he checked furtherinto the matterdirectlywith Cole since the documentsigned was based on information "that the girls gave me."Dubin further testified that Cole renounced the reasonsstated on the document and advised Dubin that Chumsae..was not performing adequately and he(Cole) had to callMr. Mees and ask that he be replaced by someone whocould perform the job more adequately."Analysis and Concluding FindingsIt is the position of counsel for the General Counsel thatChumsae was relieved from his employment at theUniversity ofMassachusetts jobsite because the Unionwished to replace him with a union member; Respondent'sposition, as stated by its counsel at the hearing,is thatChumsae"was terminated because the employer requestedthathe be terminated because of unsatisfactory orincompetent work."Based on a consideration of all of theevidence in the record as a whole,?Iam inclined to agreewith the General Counsel.Thus,the evidence of Chumsae's alleged incompetenceand unsatisfactory work on the job is somewhat conflictingand not persuasive.While Podles contended that Chumsaerequired"constant supervision,"the fact is that headmitted complimenting Chumsae on his work as late asmiddle October.Moreover,although Podles further testi-fied that"Bob Cole was informed constantly as to theprogress along with the progress sheets," Podles did nottestify that he actually requested or recommended to Colethat Chumsae be terminated because of his unsatisfactorywork.8Furthermore,there is no evidence that,prior to histermination,Cole spoke to or warned Chumsae of animpending discharge unless the latter improved his work.tive Law Judge made clear on the record that since the Company was not arespondent in this litigation,the statement, being hearsay, was admitted notfor the truth of the matter asserted,but simply as a statement of what wasrelated to Chumsae upon his termination.Cole was not called as a witnessby any party to the proceeding.5The record reflects that Weiss was a member of Respondent6G.C. Exh. 2.7The Respondent proffered evidence into the record that in OctoberChumsae took a test given by the Union which related to Chumsae'scompetence as a sheet metal worker,which Chumsae failed.However, sincethe results of the test were not known untilafterthe discharge, and thereforecould not have been relied on as a causative factor, I have given littleprobative weight to this evidence.8Although Podles did testify that he"called the BA and told the BA he's SHEET METAL WORKERS INTERNATIONALThe Board has held on many occasions that such failure togive prior warning concerning unsatisfactory work consti-tutes evidence of discriminatory intent.9Additionally, I have considered that Chumsae had beenemployed as a mechanic in the sheet metal trades for aperiod of at least 7 or 8 years prior to working on theUniversity ofMassachusettsMedical School job, and,indeed,had been referred to a number of similarconstruction jobs by Business Agent Mees. There is noevidence that anything occurred which would have madeChumsae's competency deteriorate so rapidly, and had henot been a reasonably competent workman in the firstplace, I doubt that Mees would have referred him to theinstant job.Moreover, the evidence as to why Chumsae wasterminated is conflicting and contradictory. Thus, the firstreport given by the Company to the MassachusettsDivision of Employment Security was that he (Chumsae)"terminated his employment voluntarily." Upon a requestby the State for confirmation, the Company then statedthat Chumsae was "withdrawn from our employ" by theRespondent. This position, of course, conforms with whatwas told Chumsae at the time of his termination. At thehearing, the Company's general manager reneged from thisposition stating that he later contacted SuperintendentCole who advised that Chumsae was not "performingadequately and he (Cole) had to call Mr. Mees and ask thathe be replaced by someone who could perform the jobmore adequately." Yet this statement is contradicted byMees' testimony that he was unaware that Chumsae hadbeen terminated until after a replacement had beensupplied to the Company. It is well established that theproffering of such conflicting reasons discloses a discrimi-natory intent.10Finally, the theory of the General Counsel, i.e., thatRespondent was willing to refer nonmember Chumsae tojobs when there were no members available, but to relievehim when they later became available,1' is inferentiallyconfirmed by the testimony of Mees himself. Thus, aspreviously noted, the latter testified that "nonmembers likeChumsae" are referred to jobs when the workloadnecessitates, and that he referred Chumsae, at least in part,as a favor to his brothers who are union members. Underthese circumstances, considered in the context of the factsin this case, it seems reasonable to infer that when thesupply catches up with the demand, "nonmembers likeChumsae" are recalled.For all of the foregoing reasons, I find and conclude thaton October 29, Respondent caused Hampden to terminateChumsae's employment because he was not a member ofRespondent, in violation of Section 8(b)(2) and (1)(A) ofthe Act.going to have to go orI'm going to have to go,"Business Agent Mees didnot, as far asthe record shows,requestof Cole that Chumsae beterminated.Indeed,the testimonyof the Company'sgeneral manager,Morris Dubin, isthatitwouldbe unusual for a business agent to call to theCompany'sattentionthe factthatan employeeis not performinghis job adequately-"the employeris in charge of the man's performanceon the job ... .[W le rely upona Union BusinessAgent to supplyus with personnel-quali-fiedpersonnel-but theirperformanceon the jobis our area of jurisdictionand judgment."9 See, e.g.,El Paso Manor, Inc.,164 NLRB 597;Guilford Mills, Inc.,164NLRB 613,614.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE351The activities of Respondent set forth in section III,above, to the extent found unlawful, occurring in connec-tion with the operations of Hampden described in sectionI,above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent violated Section8(b)(1)(A) and (2) of the Act, I shall, order it to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent caused Hampden todiscriminate with respect to the hire or tenure of employ-ment of Joseph Chumsae, I shall recommend thatRespondent notify Hampden, in writing, with a copy toChumsae, that it has no objection to the employment ofChumsae with all his former rights and privileges, and thatRespondent make Chumsae whole for any loss of pay. hemay have suffered by reason of the discrimination againsthim, with backpay to be computed on a quarterly basis inthemanner established by the Board in F. W.WoolworthCompany,90 NLRB 289, withinterestat 6 percent perannum as provided inIsisPlumbing & Heating Co.,138NLRB 716.Upon the. basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.Hampden is an employer engaged in commercewithin the, meaning of Section 2(6) and (7) of the Act.3.By causing and attempting to cause Hampden todischarge and discriminate against Chumsae in violation ofSection 8(a)(3) of the Act, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 12'°See,e.g.,IronCity Sash & Door Company of Johnstown,146 NLRB1211;Mary Chess,Inc., 145 NLRB 1200, 1204;Acme Products, Inc.,164NLRB 443.11Chumsaecredibly testifiedthat a similar circumstanceoccurred on apriorjob withBonner EngineeringCompany.12 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent, Sheet Metal Workers International Associ-ation,LocalNo. 127, its officers, representatives, andagents, shall:1.Cease and desist from:(a)Causing or attempting to cause Hampden SheetMetal Company to discriminate against Joseph Chumsae,or any other employee, in violation of Section 8(aX3) of theAct.(b) In any like or related manner restraining or coercingemployees of Hampden Sheet Metal Company in theexercise of the rights guaranteed in Section 7 of the Actexcept to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment in accordance with Section8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Notify Hampden Sheet Metal Company, in writing,thatRespondent has no objection to the employment ofJoseph Chumsae with all his former rights and privileges,and furnish Joseph Chumsae a copy ofsuch notification.(b)Make whole Joseph Chumsae for all loss of paywhich he may have suffered as the result of the discrimina-tion against him in the manner set forth in the section ofthis Decision entitled "The Remedy."(c)Post at its offices located in Worcester, Massachu-setts, and at all places where it customarily posts notices toitsmembers, copies of the attached notice marked"Appendix." 13 Copies of said notice on forms to beprovided by the Regional Director for Region 1, afterbeing signed by a representative of Respondent, shall beposted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,inconspicuous places, including all places where theRespondent customarily posts notices to its members.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Deliver to the Regional Director for Region 1, signedcopies of the said notice in sufficient numbers to be postedby Hampden Sheet Metal Company, the employer beingwilling.(e)Notify the Regional Director for Region I, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.1413 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board "is In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region I, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith,"APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTcause or attempt to cause HampdenSheet Metal Company to discriminate against JosephChumsae or any other employee in violation of Section8(a)(3) of the Act.WE WILL NOTin any like or related manner restrainor coerce employees in the exercise of their rightsguaranteed in Section 7 of the Act,except to the extentthat such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment in accordance with Section8(aX3) of the Act, as modified by the Labor-Manage-ment Reporting and DisclosureAct of 1959.WE WILL notify Hampden Sheet Metal Company, inwriting, that we have no objection to the employmentof Joseph Chumsae with all his former rights andprivileges, and we shall furnish him with a copy of suchnotification.WE WILL make whole Joseph Chumsae for any lossofpay he may have suffered by reason of ourdiscrimination against him.SHEETMETALWORKERSINTERNATIONALASSOCIATION, LOCAL UNIONNo. 127(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Seventh Floor, BulfinchBuilding,15NewChardon Street,Boston,Massachusetts02114, Telephone 617-223-3300.